DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 06/08/2022.
	Claims 21-23 have been added.
	Claims 1, 10 and 19 have been amended.
	Claims 1-23 are currently pending and have been examined.
	 
Response to Arguments
	Applicant’s arguments, filled on 06/08/2022, with respect to claims 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-2, 9-11 and 19-23 are rejected under 35 U.S.C 103 as being unpatentable over US Pat. Pub. No. 2011/0258078 to Sonderegger et al. (hereinafter “Sonderegger”) in view of international Pub. No WO2013/147954 A1 to METRAL MAX E (hereinafter “METRAL”) further in view of US Pat. Pub. No. 2006/0274896 to Livesay (“Livesay”).

		Regarding claims 10, 1 and 19. Sonderegger discloses a method for enabling anonymous purchasing and shipment of goods from a vendor for delivery to a customer and an address unknown to the vendor, the method comprising: 
		storing personal and financial information associated with the customer in a shipping intermediary's secure database (Sonderegger, Fig. 1, [0037]; “Anonymous shopping interface provider 108 … an anonymous shopping interface 200”) including an actual name and an intended delivery address associated with an account (Sonderegger, Fig. 1, [0040]; “a user profile that is stored at a conveniently accessible region. For example, profiles may be stored at storage device 114. Storage device 114 may comprise any suitable storage device capable of storing user profile information”) maintained by the customer at the shipping intermediary (Sonderegger, [0019]; “the stored profile may include the user's name, address, credit card account number, account expiration date, and any other information helpful for accomplishing on-line shopping. The profile may be stored at any suitable location. For example, the profile may be stored with the anonymous shopper interface provider”);  
		generating customer name representing the actual name (Sonderegger, Fig.2. [0045]; “alias names (e.g., name tool 214)”) along with a preferred intermediary address (Sonderegger, Fig.2. [0045]; “anonymous delivery (e.g., delivery tool 216) associated with the shipping intermediary (Sonderegger, [0038]; “Information broker 110 represents the entity or entities that provide the information that enables the user to complete an anonymous on-line shopping transaction … a bank and a delivery service”) using one or more computer systems operated by the shipping intermediary (Sonderegger, Fig. 3, generate anonymous information 314”. [0045-0050]; “Anonymous shopping toolbar 210 may comprise various tools to enable the anonymous shopping activities … a user may activate an anonymous shopping tool … at step 300 …Activation of a tool may be accomplished by user selection of the tool (e.g., by clicking on or otherwise selecting the tool) … at step 314 … generates the anonymous information requested by the user”), 
		wherein the tokenized customer name and the preferred intermediary address do not include the actual name (Sonderegger, [0025]; “allows a user to associate an alias or fake name with the selected form of on-line payment”. Also see [0026]) and any of the intended delivery address information for the package (Sonderegger, [0031]; “Communication between the anonymous shopper interface and the delivery service is conducted over a private-secure connection. Upon receipt of the request, the delivery service generates an anonymous address. For example, the anonymous address may comprise the address of a delivery service hub station with a special routing code embedded in the address”);
		generating an anonymous financial instrument (Sonderegger, Fig. 2, [0045]; “anonymous credit card accounts (e.g., credit tool 212)”) to allow the customer to provide the vender with an anonymous payment through a bank (Sonderegger, Fig. 3; “generate anonymous information 314”. [0050]; “At step 314 the information broker 110 generates the anonymous information requested by the user to accomplish the transaction. For example, if information broker 110 is a credit card company, step 314 may comprise generating a single use credit card number for the user to submit to the on-line merchant”. Also, see [0022]);
		sending the customer name and the preferred intermediary address from at least one of the one or more computer systems operated by the shipping intermediary directly to the customer; 	sending the anonymous financial instrument to the customer (Sonderegger, Fig. 3; “return anonymous information 316”. [0051]; “At step 316 the anonymous information is returned so that it may be submitted to the on-line merchant … the anonymous information may be returned to the user for the user to submit to the on-line merchant”);
		providing to the vender the customer name and the preferred intermediary address in place of the actual name and the intended delivery address; and providing to the vender the anonymous financial instrument to conduct anonymous payment for the customer through a bank (Sonderegger, Fig. 3; “form fill-in 318B” > “complete on-line transaction 320”. [0053]; “At step 320 the on-line shopping transaction is completed. For example, the information necessary to complete the on-line transaction, including the anonymous information, is submitted to the merchant”).
		Sonderegger substantially discloses the claimed invention; however, Sonderegger fails to explicitly disclose the anonymous information of Sonderegger to be “Tokenized”. However, METRAL teaches Tokenized (METRAL, Fig. 1, [0020]; “shipping token application”. Fig. 2B; “shipping token application 250”. [0036]; “The token generator 258 generates one or more tokens corresponding to a mailing address of the recipient. For example, the token may include an alphanumeric code that identifies the recipient but keep the mailing address of the recipient anonymous to the sender. The alphanumeric code may correspond to an identity of the recipient, the mailing address of the recipient, and a selected shipping service provider”). 
		Sonderegger teaches a system and method for enabling a user to transact an anonymous on-line transaction, which include Anonymous shopping toolbar, such as anonymous credit card accounts, alias names and anonymous delivery to generate anonymous information.
	METRAL teaches a method and a system for a third party token system for anonymous shipping, wherein The token corresponding to the mailing address of the recipient is sent to a shipping service provider approved by the recipient, see abstract.
	Thus, the manner of enhancing a particular device of anonymous information of Sonderegger was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in METRAL. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art creating different anonymous information of Sonderegger and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that tokenized user information in Sonderegger would provide anonymity for shipping while allowing the buyer or recipient to control the scope of who can use the token for shipping. See METRAL [0008].
	The combination of Sonderegger in view of METRAL substantially discloses the claimed invention; however, the combination fails to explicitly disclose “wherein the vender mails the package containing goods purchased by the customer to the shipping intermediary using a shipper which is separate from the shipping intermediary”. However, Livesay teaches 
	wherein the vender (Livesay, [0032]; “vendor … 104”) mails the package containing goods purchased by the customer to the shipping intermediary (Livesay, [0048]; “vendor machine 104 in step 212 … delivered in accordance with destination information supplied by the intermediary. For example, in the case of goods purchased for physical delivery, the goods may be delivered to a third party physical destination address as specified in destination information 214 received from the intermediary machine 106”) using a shipper which is separate from the shipping intermediary (Livesay, [0064]; “the package 300 with label 302 is passed from the custody of the vendor through the shipping channel to a regional address under control of or otherwise associated with the third party”).

	Therefore, it would have been obvious to one of ordinary skill in the shipment management art at the time of filing to modify Sonderegger to include the vender mails the package containing goods purchased by the customer to the shipping intermediary using a shipper which is separate from the shipping intermediary, as taught by Livesay, where this would be performed in order to limit fraud risks for the intermediary. See Livesay [0021].

	Regarding claims 2 and 11. The combination of Sonderegger in view of METRAL further in view of Livesay disclose the method of claim 1, further comprising shipping the package directly from the vendor to the preferred intermediary address without divulging the intended delivery address for the package to the vendor (Sonderegger, [0032]; “The anonymous shopper interface inserts the anonymous address into the on-line shopping site's shipping address form (e.g., through auto-form fill). The on-line shopping site sends the user's items to the anonymous address in the same manner as any other address. When the user's package reaches the delivery service hub station address, the delivery service recognizes the anonymous address and routes delivery to the user's real address. In this manner, the user can shop on-line without fear of revealing private information such as a home address”).  

	Regarding claim 9. The combination discloses the method of claim 1, wherein the customer pays for the package via an anonymous payment requested through a bank (Sonderegger, [0038]; “information broker 110 may comprise a bank, credit union, or other financial institution that issues credit card accounts”).

	Regarding claim 20. The combination discloses the method of claim 19, wherein the using of the local shipper to deliver the package to the intended delivery address occurs without placing the intended delivery address on the package (Sonderegger, [0027]; “delivery service (e.g., U.S. Postal Service, UPS, Federal Express, etc.) to act as an information broker for the shipping address”).

	Regarding claims 21. The combination discloses the method of claim 19, wherein 
	The combination of Sonderegger in view of METRAL substantially discloses the claimed invention; however, the combination fails to explicitly disclose “the vender mails the package containing goods purchased by the customer to the shipping intermediary using a shipper which is separate from the shipping intermediary, and wherein the local shipper picks up the package from the shipping intermediary and delivers it to the intended delivery address”. However, Livesay teaches
	the vender mails the package containing goods purchased by the customer to the shipping intermediary using a shipper which is separate from the shipping intermediary (Livesay, [0064]; “the package 300 with label 302 is passed from the custody of the vendor through the shipping channel to a regional address under control of or otherwise associated with the third party”), and wherein the local shipper picks up the package from the shipping intermediary and delivers it to the intended delivery address (Livesay, [0066]; “the intermediary may therefore supply the vendor with a third party address that is most proximate to the real destination address. Hence, a local carrier can be used to complete the delivery”).
	Therefore, it would have been obvious to one of ordinary skill in the shipment management art at the time of filing to modify Sonderegger to include the vender mails the package containing goods purchased by the customer to the shipping intermediary using a shipper which is separate from the shipping intermediary, and wherein the local shipper picks up the package from the shipping intermediary and delivers it to the intended delivery address, as taught by Livesay, where this would be performed in order to limit fraud risk by identifying classes of trusted online vendors. See Livesay [0090].

	Regarding claims 22. The combination discloses the method of claim 21, wherein 
	Sonderegger substantially discloses the claimed invention; however, Sonderegger fails to explicitly disclose “a driver of a vehicle for the localized shipper has possession of the package from the time the package is picked up from the shipping intermediary until the time the package is delivered at the intended delivery address”. However, METRAL teaches:
	a driver of a vehicle for the localized shipper has possession of the package from the time the package is picked up from the shipping intermediary until the time the package is delivered at the intended delivery address (METRAL, page 3- lines 10-11; “The seller may then use token to ship an item to the buyer with a shipping service provider”. Page 5-lines 1-4; “a shipping service where the user is requesting an item to be sent, delivered, or mailed. The item may be a post card, a letter, a telegram, a package, overnight mail, or another item sent by or through the postal office or a shipping company”).
 	Therefore, it would have been obvious to one of ordinary skill in the shipment management art at the time of filing to modify Sonderegger to include a driver of a vehicle for the localized shipper has possession of the package from the time the package is picked up from the shipping intermediary until the time the package is delivered at the intended delivery address, as taught by METRAL, where this would be performed in order to avoid any shipping delays. See METRAL [0003].

	Regarding claims 23. The combination discloses the method of claim 1, wherein 
	The combination of Sonderegger in view of METRAL substantially discloses the claimed invention; however, the combination fails to explicitly disclose “the shipping intermediary does not ship the package”. However, Livesay teaches: the shipping intermediary does not ship the package ([0067]; “the package 300 with label 302 is again passed from the custody of the vendor through the shipping channel to the custody or indirect control of a third party within reasonable proximity to the real destination address of the consumer, such that the consumer can pick up the package”).
	Therefore, it would have been obvious to one of ordinary skill in the shipment management art at the time of filing to modify Sonderegger to include the shipping intermediary does not ship the package, as taught by Livesay, where this would be performed in order to limit fraud risk by identifying classes of trusted online vendors. See Livesay [0090].


	Claims 3-6, 12-15 and 18 are rejected under 35 U.S.C 103 as being unpatentable over Sonderegger in view of METRAL further in view of Livesay furthermore in view of US Pat. No. 10,115,141 to Warman et. al. (hereinafter “Warman”).

	Regarding claims 3 and 12. The combination of Sonderegger in view of METRAL further in view of Livesay disclose the method of claim 2, further comprising 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose “receiving the package at the preferred intermediary address and reading the tokenized customer name from the package”. However, Warman teaches:
	receiving the package at the preferred intermediary address and reading the tokenized customer name from the package (Warman, Fig.3; “receive package 410” > “access user shipping address 412” > “forward package to user 414”. Col. 15, line 57-65; “At block 410, the re-shipping service receives the item shipped by the content provider. At block 412, the intermediate system 104 accesses the shipping address or destination (e.g., a retail establishment) specified by the user … the intermediate system may use the unique addressee name information on the shipping label applied by the content provider to the item package to access the corresponding transaction record stored by the intermediate system 104”).  
	Therefore, it would have been obvious to one of ordinary skill in the shipment management art at the time of filing to modify Sonderegger to include receiving the package at the preferred intermediary address and reading the tokenized customer name from the package, as taught by Warman, where this would be performed in order to prevent others from receiving or intercepting the order data, such as payer information, in an offensive or illicit manner. See Warman col. 1, lines 56-65.

	Regarding claims 5 and 14. The combination of Sonderegger in view of METRAL further in view of Livesay furthermore in view of Warman disclose the method of claim 4, further comprising 
	The combination of Sonderegger in view of METRAL further in view of Livesay substantially discloses the claimed invention; however, the combination fails to explicitly disclose “printing out a shipping label bearing the actual name and intended delivery address associated with the tokenized customer name from the package and affixing that shipping label onto the package”. However, Warman teaches:
printing out a shipping label bearing the actual name and intended delivery address associated with the tokenized customer name from the package and affixing that shipping label onto the package (Warman, Fig.3; col. 17, Lines 2-6; “the intermediate system 104 or the re-shipping service may then print a shipping label including the user's shipping address or destination. At block 414, the re-shipper may then apply the label to the item package and forward the package to the user at the user specified address or destination”).  
	Therefore, it would have been obvious to one of ordinary skill in the shipment management art at the time of filing to modify Sonderegger to include printing out a shipping label bearing the actual name and intended delivery address associated with the tokenized customer name from the package and affixing that shipping label onto the package, as taught by Warman, where this would be performed in order to prevent others from receiving or intercepting the order data, such as payer information, in an offensive or illicit manner. See Warman col. 1, lines 56-65.

	Regarding claims 6 and 15. The combination of Sonderegger in view of METRAL further in view of Livesay furthermore in view of Warman disclose the method of claim 5, further comprising 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose “shipping the package to the intended delivery address”. However, Warman teaches: shipping the package to the intended delivery address (Warman, Fig. 3; “forward package to user 414”. Col. 17, line 6-7; “The user may then receive the item”).  
	Therefore, it would have been obvious to one of ordinary skill in the shipment management art at the time of filing to modify Sonderegger to include shipping the package to the intended delivery address, as taught by Warman, where this would be performed in order to prevent others from receiving or intercepting the order data, such as payer information, in an offensive or illicit manner. See Warman col. 1, lines 56-65.

		Regarding claim 18. The combination of Sonderegger in view of METRAL further in view of Livesay furthermore in view of Warman disclose the method of claim 10, wherein 
		The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose “the anonymous financial instrument does not display any personal information of the customer”. However, Warman teaches: the anonymous financial instrument does not display any personal information of the customer (Warman, col. 14, Lines 39-47; “even though the anonymized account information is not displayed by the user browser, the intermediate system 104 may cause feedback to be provided to the user indicating that the payment information has been entered into the payment form prior to submitting the information to the content provider. For example, the intermediate system may cause a string of the letter “x” or other character or symbol to appear in the payment fields displayed on the user browser”).
	Therefore, it would have been obvious to one of ordinary skill in the shipment management art at the time of filing to modify Sonderegger to include the anonymous financial instrument does not display any personal information of the customer, as taught by Warman, where this would be performed in order to prevent others from receiving or intercepting the order data, such as payer information, in an offensive or illicit manner.  See Warman col. 1, lines 56-65.

	Regarding claims 4 and 13. Claims 4 and 13 have been analyzed and are rejected for the same rationale used to reject claim 1. Claims 4 and 13 limitations do not teach or define any new limitations beyond claim 1; therefore, claims 4 and 13 are rejected under the same rationale.


	Claims 7, 8, 16 and 17 are rejected under 35 U.S.C 103 as being unpatentable over Sonderegger in view of METRAL further in view of Livesay furthermore in view of US Pat. No. 7130771 to Aghassipour (hereinafter “Aghassipour”).

	Regarding claims 7 and 16. The combination of Sonderegger in view of METRAL further in view of Livesay disclose the method of claim 1, wherein the shipping intermediary has multiple shipping intermediary addresses (Sonderegger, [0027]; “delivery service (e.g., U.S. Postal Service, UPS, Federal Express, etc.) to act as an information broker for the shipping address”), and wherein 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose “the preferred intermediary address is determined by finding the shipping intermediary addresses which allows for shipping the package in a least amount of time”. However, Aghassipour, teaches:
	the preferred intermediary address is determined by finding the shipping intermediary addresses which allows for shipping the package in a least amount of time (Aghassipour, col. 6, line 1-7; “selection module 116, shipment solution database 118 can store solutions that allow the system to automatically make the selection. Shipment solution database 118 can be set so that it automatically picks a shipping solution based on a desired criteria set by the user such as the cheapest solution, cost efficient, fastest solution, worst case scenario, or by deadline for shipment”).
	Therefore, it would have been obvious to one of ordinary skill in the shipping management art at the time of filing to modify Sonderegger to include the preferred intermediary address is determined by finding the shipping intermediary addresses which allows for shipping the package in a least amount of time, as taught by Aghassipour, where this would be performed in order to provide shipment system that overcome difficulties in shipment systems, such as flight delays, in less expensive methods. See Aghassipour col. 1, lines 32-38.

	Regarding claims 8 and 17. The combination of Sonderegger in view of METRAL further in view of Livesay disclose the method of claim 1, wherein the shipping intermediary has multiple shipping intermediary addresses (Sonderegger, [0027]; “delivery service (e.g., U.S. Postal Service, UPS, Federal Express, etc.) to act as an information broker for the shipping address”), and wherein 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose “the preferred intermediary address is determined by finding the shipping intermediary addresses which allows for shipping the package at a lowest possible cost”. However, Aghassipour, teaches: the preferred intermediary address is determined by finding the shipping intermediary addresses which allows for shipping the package at a lowest possible cost (Aghassipour, col. 6, line 1-7; “selection module 116, shipment solution database 118 can store solutions that allow the system to automatically make the selection. Shipment solution database 118 can be set so that it automatically picks a shipping solution based on a desired criteria set by the user such as the cheapest solution, cost efficient, fastest solution, worst case scenario, or by deadline for shipment”).
	Therefore, it would have been obvious to one of ordinary skill in the shipping management art at the time of filing to modify Sonderegger to include the preferred intermediary address is determined by finding the shipping intermediary addresses which allows for shipping the package at a lowest possible cost, as taught by Aghassipour, where this would be performed in order to provide shipment system that overcome difficulties in shipment systems, such as flight delays, in less expensive methods. See Aghassipour col. 1, lines 32-38.


Conclusion
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687